Citation Nr: 0614479	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  99-13 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Esq.


ATTORNEY FOR THE BOARD

L. J. Vecchiollo




INTRODUCTION

The veteran had active service from August 1973 to November 
1975.

This case first came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by the 
Montgomery, Alabama Regional Office of the Department of 
Veterans Affairs (VARO).

Next, in January 2000, the Board issued a decision which 
denied the issue of entitlement to a total disability rating 
due to individual unemployability by reason of service- 
connected disability (TDIU).  The veteran appealed that 
decision to the Court of Appeals for Veteran's Claims 
("Court"), submitting a Joint Motion for Remand in November 
2000.  The Joint Motion was granted by the Court in a 
December 2000 order.  The claim was next remanded by way of 
an August 2001 Board action.

In September 2001, the RO sent the veteran a specific VCAA 
notice letter.  Additional records from the Social Security 
Administration were associated with the claims folder in 
October 2001, and another VA examination was subsequently 
conducted in October 2001.

In May 2003, the case was returned to the Board, where it was 
again denied.  The case was subsequently returned to the 
Court, and the Secretary and the veteran's private attorney 
jointly submitted a motion for remand in October 2003.  The 
Court's order was issued later that same month.  The Board 
remanded the claim in August 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

The Board has determined that a medical examination is 
necessary in the instant case, 38 C.F.R. § 3.326(a) provides 
that individuals for whom examinations have been authorized 
and scheduled are required to report for such examinations.  
The provisions of 38 C.F.R. § 3.655 address the consequences 
of a veteran's failure to attend scheduled medical 
examinations.  That regulation provides that, when 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination and a claimant, without 
"good cause," fails to report for such examination scheduled 
in conjunction with a claim for increase, the claim shall be 
denied.  In this case, the RO noted that the veteran failed 
to report for VA examinations in November 2004 and January 
2005.  In a statement received in December 2004, the veteran 
stated that he would like to reschedule the VA examinations 
that he missed.  He also noted that he was very ill.  VA 
medical records during this period note treatment for 
multiple conditions.  Therefore, the veteran has shown good 
cause for his failure to report for VA examinations and he 
should be scheduled for VA compensation and pension (C&P) 
joints and general medical examinations.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran and his 
attorney a letter with respect to TDIU 
that complies with the notification and 
duty to assist requirements of the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The letter should include notice 
of the type of information necessary to 
substantiate a TDIU rating and assign an 
effective date-in the effect that the 
claim of service connection is granted.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005); Dingess/Hartman v. Nicholson, Nos. 
01-1917 and 02-1506

2.  Schedule C&P JOINTS and GENERAL 
MEDICAL examinations.  Tell the examiner 
that this case has been remanded by the 
Court twice.  Have the examiner(s) answer 
the following questions posed by the 
Board:

3.  The purpose of the JOINTS examination 
is to evaluate the current severity of the 
veteran's service-connected disorders 
(currently bilateral knees).  As part of 
the evaluation, please test for pain on 
both active and passive motion, and in 
weight bearing and nonweight bearing.

Also answer the following questions:

(I). With respect to movement of the 
joints, are there any reductions of their 
normal excursion of movements in different 
planes?  Answer Yes or No.  (If Yes to any 
of the following, then specify which one.  
For example: (a) Less movement, (b) More 
movement, (c) Weakened movement, (d) 
Excess fatigability, (e) Incoordination, 
(f)Pain on movement.)

(II). In particular, if there are 
complaints of pain, is there objective 
evidence of pain?  (Yes or No)?

(III). If any pain is manifested, it 
supported by adequate pathology?  (Yes or 
No)?

(IV). If any pain is manifested, is it 
evidenced by the visible behavior of the 
claimant undertaking the motion?  (Yes or 
No)?

(V). Is there any Muscle spasm?  (Yes or 
No)?

(VI). Are there any unstable or malaligned 
joints, due to healed injury?  (Yes or 
No)?

4.  The GENERAL MEDICAL examiner should 
give the veteran a C&P General Medical 
Examination, and provide the following 
opinions to determine whether the veteran 
is unable to secure and follow 
substantially gainful occupation by reason 
of service-connected disabilities:

(I.) Do the veteran's service-connected 
disabilities (currently bilateral knees, 
review claims file for recent rating 
activity) prevent him from gainful 
employment, when the impact of his non- 
service-connected disabilities is 
excluded?

(II.) Is the veteran frequently 
hospitalized, or does he experience 
"marked interference with employment" due 
to his service-connected bilateral knee 
disabilities, when any impact of non-
service-connected disabilities is 
disregarded?

The terms "unemployability" and 
"unemployable" are not synonymous for 
compensation purposes.  A veteran may be 
unemployed or unemployable for a variety 
of reasons.  A determination as to 
entitlement to total benefits because of 
individual unemployability is appropriate 
only when a veteran's unemployability is a 
result of service-connected disabilities.

5.  The RO should review the examination 
report(s) and verify that all requested 
action has been completed.

6.  The RO should consider whether 
referral to the Director of Compensation 
and Pension Service for extraschedular 
consideration is necessary, either under 
4.16(b) or 3.321(b)(1).

7.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2005).  In the event that 
the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

8.  Then, after the development requested 
above has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and attorney, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





_________________________________________________
LAWRENCE M. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


